Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements submitted on 08/17/2022, 08/29/2022, 09/15/2022, 10/10/2022, 10/20/2022, 11/07/2022, 11/17/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The Amendment filed 03/31/2021 has been entered. Claims 19-48 are new. Claims 1-48 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. (US 9626589 B1 hereinafter Graham)
As to independent claim 1, Graham teaches an electronic device, comprising: [device col. 4 ln. 38-48]
a camera; [camera col. 4 ln. 38-48]
a sensor; [sensors col. 8 ln. 6-15]
a display; [display col. 4 ln. 48-50]
one or more processors; and [processor Col. 36 Ln. 29-32]
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: [system memory with programs and processor Col. 36 Ln. 29-32]
displaying, on the display a camera viewfinder for capturing media; and [Fig. 10A-D and 20A-D illustrate interfaces in camera preview (viewfinder)Col. 1 ln 56-6]
while displaying the camera viewfinder: [Fig. 10A-D and 20A-D illustrate interfaces in camera preview (viewfinder)Col. 1 ln 56-6]
in accordance with a determination, based on data from the sensor, that the device meets alignment-guide display criteria, wherein the alignment-guide display criteria include a requirement that a relative difference between an orientation of a plane of focus of the camera and a predetermined orientation is within a respective alignment threshold in order for the alignment-guide display criteria to be met, [in response to movement (alignment threshold) display a guide (ball or arrow)  ABST, Col. 21 Ln. 57-67 "(82) As shown in the example of FIGS. 10A-10D, the graphical representations illustrate embodiments of the user interface displaying a visually distinct indicator for overlap when the client device 115 moves in a left-to-right direction. In FIG. 10A, the graphical representation illustrates a user interface 1000 that includes a ball 1001 (shaded circle) and a pair of target outlines 1003 and 1003 of concentric circles over a current preview image 1005 of the shelf as displayed on the client device 115"]
displaying, on the display, an alignment guide in the camera viewfinder, wherein an appearance of the alignment guide changes as the orientation of the plane of focus of the camera changes relative to the predetermined orientation; and [ball or arrow changes as the cameras position moves relative to what needs to be captured (predetermined orientation). See Fig. 20A-D Col. 33 ln. 61-67 "In FIG. 20D, the graphical representation illustrates an updated user interface 2045 that includes up arrow 2047 to indicate to the user to move the client device 115 upward to capture the next image of the shelving unit."]
in accordance with a determination, based on data from the sensor, that the alignment-guide display criteria are not met, forgoing displaying the alignment guide in the camera viewfinder. [Fig. 7A-B illustrate interface without ball or arrow since criteria for ball or arrow not met Col. 16]

As to dependent claim 4, the rejection of claim 1 is incorporated, Graham further teaches wherein the predetermined orientation corresponds to a horizontal orientation. [Graham horizontal or vertical movement Col. 17-18 Ln. 65-16 "while the client device 115 is moving parallel to the object of interest in a horizontal direction (or a vertical direction). The user guidance module 207 instructs the user interface module 211 to generate a user interface for guiding a movement of the client device 115 by the user based on the serpentine scan pattern. For example, the user interface may indicate that the client device 115 may move first down (or up) the object of interest"]

As to dependent claim 5, the rejection of claim 1 is incorporated, Graham further teaches wherein the predetermined orientation is a vertical orientation. [Graham horizontal or vertical movement Col. 17-18 Ln. 65-16 "while the client device 115 is moving parallel to the object of interest in a horizontal direction (or a vertical direction). The user guidance module 207 instructs the user interface module 211 to generate a user interface for guiding a movement of the client device 115 by the user based on the serpentine scan pattern. For example, the user interface may indicate that the client device 115 may move first down (or up) the object of interest"]

As to dependent claim 6, the rejection of claim 1 is incorporated, Graham further teaches wherein the alignment guide includes at least two visual indicators. [Graham Fig. 20B illustrates arrow 2017 and ball 2019 indicators]

As to dependent claim 7, the rejection of claim 6 is incorporated, Graham further teaches wherein at least one of the at least two visual indicators remains stationary as the orientation of the plane of focus of the camera changes relative to the predetermined orientation. [Graham Fig. 20D, 20G illustrates arrow stationary as ball moves]

As to dependent claim 8, the rejection of claim 6 is incorporated, Graham further teaches wherein at least one of the at least two visual indicators are displayed proximate to a center of the camera viewfinder. [Graham Fig. 20G illustrates arrow ball near center as goal is to center the ball]

As to dependent claim 9, the rejection of claim 6 is incorporated, Graham further teaches wherein a distance between the two visual indicators is dynamically based on the relative difference between the orientation of the plane of focus of the camera and the predetermined orientation.[Graham Fig. 20D, 20G illustrates arrow ball dynamically move to help alignment]

As to dependent claim 10, the rejection of claim 6 is incorporated, Graham further teaches while displaying the alignment guide and while the orientation of the plane of focus of the camera is a first orientation, detecting, based on data from the sensor, a change in orientation of the plane of focus of the camera from the first orientation to a second orientation; and [Graham movement horizontal or vertical movement causes guide to change Col. 17-18 Ln. 65-16, col. 8 ln. 6-15] in response to detecting the change in orientation of the plane of focus of the camera from the first orientation to the second orientation changing a displayed position of a first visual indicator of the at least two visual indicators, wherein the displayed position of the first visual indicator is changed based on the relative difference between the first orientation and the second orientation. [Graham movement horizontal or vertical movement causes guide to change Col. 17-18 Ln. 65-16 Fig. 20D, 20G]

As to dependent claim 11, the rejection of claim 10 is incorporated, Graham further teaches further in response to detecting the change in orientation of the plane of focus of the camera from the first orientation to the second orientation: in accordance with a determination that the relative difference between the second orientation of the plane of focus of the camera and the predetermined orientation is not within a first visual indicator alignment threshold, displaying the first visual indicator at the updated display position; and [Graham Fig. 20D, 20G illustrates arrow or ball dynamically move to help alignment] in accordance with a determination that the relative difference between the second orientation of the plane of focus of the camera and the predetermined orientation is within the first visual indicator alignment threshold, displaying the first visual indicator at a predetermined display position. [Fig. 20B-C illustrates ball dynamically move to help alignment according to position  Col. 17-18 Ln. 65-16]

As to dependent claim 12, the rejection of claim 11 is incorporated, Graham further teaches wherein displaying the first visual indicator at the predetermined display position, includes displaying a respective animation at a location of one or more of the visual indicators. [animates a ball on screen Fig. 10A-10B Col. 21 ln. 58-65]

As to dependent claim 13, the rejection of claim 11 is incorporated, Graham further teaches while the first visual indicator is displayed at the predetermined display position, detecting, based on data from the sensor, a change in orientation of the plane of focus of the camera from a third orientation to a fourth orientation, wherein the third orientation has a relative difference to the predetermined orientation that is within the first visual indicator alignment threshold; [Fig. 10A-10B illustrates change of focus for camera orientations to an alignment threshold (target Col. 21-22 ln. 58-49]
in response to detecting the change in orientation of the plane of focus of the camera from the third orientation to the fourth orientation: in accordance with a determination that the relative difference between the fourth orientation of the plane of focus of the camera and the predetermined orientation is not outside the second visual indicator alignment threshold, maintaining display of the first visual indicator at the predetermined display position; and [Fig. 12B-12C a change in orientation while indicator is maintained Col. 24 ln. 16-30] in accordance with a determination that the relative difference between the fourth orientation of the plane of focus of the camera and the predetermined orientation is outside the second visual indicator alignment threshold, displaying the first visual indicator at a second updated display position, wherein the position of the second updated display position is based on the relative difference between the between the orientation of the plane of focus of the camera and the predetermined orientation. [Fig. 10A-10B illustrates change of focus for camera orientations to an alignment threshold (target Col. 21-22 ln. 58-49]

As to dependent claim 14, the rejection of claim 6 is incorporated, Graham further teaches while the orientation of the plane of focus of the camera is at a fifth orientation having a relative difference to the predetermined orientation that is within the respective alignment threshold and while a second visual indicator of the at least two visual indicator is displayed with a first value of a visual characteristic, detecting, based on data from the sensor, a change in orientation of the plane of focus of the camera from the fifth orientation to a sixth orientation, wherein the relative difference between the sixth orientation of the plane of focus of the camera and the predetermined orientation is within the visual indicator alignment threshold; and [Fig. 20B-D illustrate second arrow indicator move as orientation moves Col. 33 ln 62+]
in response to detecting the change in orientation of the plane of focus of the camera from the fifth orientation to the sixth orientation, displaying the second visual indicator with a second value of the visual characteristic different than the first value. [Fig. 20B-D illustrate second arrow indicator change directions as orientation moves Col. 33 ln 62+]

As to dependent claim 15, the rejection of claim 14 is incorporated, Graham further teaches the fifth orientation of the plane of focus of the camera has a first relative difference between an orientation of the plane of focus of the camera and a predetermined orientation, the sixth orientation of the plane of focus of the camera has a second relative difference between an orientation of the plane of focus of the camera and a predetermined orientation, the second relative distance is greater than the first relative difference, the visual characteristic is a display intensity, and the first value is greater than the second value. [uses ghosts or transparency masks (display intensity)  for alignments Col. 15 ln. 26-67]

As to dependent claim 16, the rejection of claim 6 is incorporated, Graham further teaches while the orientation of the plane of focus of the camera is at a seventh orientation having a relative difference to the predetermined orientation that is within the respective alignment threshold and while a third visual indicator of the at least two visual indicator is displayed, detecting, based on data from the sensor, a change in orientation of the plane of focus of the camera from the seventh orientation to an eighth orientation, in response to detecting the change in orientation of the plane of focus of the camera from the seventh orientation to the eighth orientation: [Graham Fig. 20D, 20G illustrates arrow or ball dynamically move to help alignment]in accordance with a determination that a relative difference between the eighth orientation of the plane of focus of the camera and the predetermined orientation is within the visual indicator alignment threshold, maintaining display of the third visual indicator; and [Graham Fig. 20D, 20G illustrates arrow or ball dynamically move to help alignment]  in accordance with a determination that the relative difference between the eighth orientation of the plane of focus of the camera and the predetermined orientation is not within the visual indicator alignment threshold, ceasing display of the third visual indicator.   [Fig. 7A-B illustrate interface without ball or arrow since criteria for ball or arrow not met Col. 16]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Graham in view of Luciano (US 20050024517 A1 )

As to dependent claim 2, the rejection of claim 1 is incorporated Graham does not specifically teach wherein the alignment-guide display criteria include a requirement that the relative difference between the orientation of the plane of focus of the camera and the predetermined orientation is maintained within the respective alignment threshold for at least a threshold amount of time in order for the alignment-guide display criteria to be met.
However, Luciano teaches wherein the alignment-guide display criteria include a requirement that the relative difference between the orientation of the plane of focus of the camera and the predetermined orientation is maintained within the respective alignment threshold for at least a threshold amount of time in order for the alignment-guide display criteria to be met. [provides a guide after an elapsed period of time ¶28 "guide image 62 acts as a guide when taking a second picture of the parking lot after an elapsed period of time"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the alignment interface disclosed by Graham by incorporating the wherein the alignment-guide display criteria include a requirement that the relative difference between the orientation of the plane of focus of the camera and the predetermined orientation is maintained within the respective alignment threshold for at least a threshold amount of time in order for the alignment-guide display criteria to be met disclosed by Luciano because both techniques address the same field of camera interfaces and by incorporating Luciano into Graham helps reduce time necessary to take correct photos and eliminate restaging [Luciano ¶4]

As to dependent claim 3, the rejection of claim 1 is incorporated Graham further teaches relative difference between the orientation of the plane of focus of the camera and the predetermined orientation is maintained within the respective alignment threshold in order for the alignment-guide display criteria to be met. [Col. 12 ln. 33-37 "criteria (location, orientation and alignment)"]
Graham does not specifically teach wherein the alignment-guide display criteria include a requirement that the orientation of the device not change by more than a threshold amount in a threshold amount of time
However, Luciano teaches wherein the alignment-guide display criteria include a requirement that the orientation of the device not change by more than a threshold amount in a threshold amount of time [provides a guide after an elapsed period of time ¶28 "guide image 62 acts as a guide when taking a second picture of the parking lot after an elapsed period of time"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the alignment interface disclosed by Graham by incorporating the wherein the alignment-guide display criteria include a requirement that the orientation of the device not change by more than a threshold amount in a threshold amount of time disclosed by Luciano because both techniques address the same field of camera interfaces and by incorporating Luciano into Graham helps reduce time necessary to take correct photos and eliminate restaging [Luciano ¶4]


Claims 19-48 contain substantially identical subject matter as corresponding rejected dependent claims 2-16 above.

Response to Arguments	
Applicant's arguments filed 09/27/2022. In the remark, applicant argues that: 	
(1) Graham fails to teach "in accordance with a determination, based on data from the sensor, that the device meets alignment-guide display criteria, wherein the alignment-guide display criteria include a requirement that a relative difference between an orientation of a plane of focus of the camera and a predetermined orientation is within a respective alignment threshold in order for the alignment-guide display criteria to be met," as recited by claim 1 Graham discloses a ball and arrow to help user align. Graham is silent on why the ball is not used or why the arrows are inside, and if conditions cause them to be displayed.	

Examiner respectfully disagrees with applicants point.
As to point (1) Graham does teach "in accordance with a determination, based on data from the sensor, that the device meets alignment-guide display criteria, wherein the alignment-guide display criteria include a requirement that a relative difference between an orientation of a plane of focus of the camera and a predetermined orientation is within a respective alignment threshold in order for the alignment-guide display criteria to be met," as recited by claim 1. it is not clear what conditions cause the ball and arrow guide to be displayed or not displayed. Graham teaches guidance such as the ball or arrow. This is based on direction of movement of the client device and comparison between current preview image, previous captured image and overlap threshold See (Col. 19 ln. 63+). This comparison determines the extent of image differentiation and generates indicator accordingly to guide the user. According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Claims recite a determination is based on sensors (movement, camera) and criteria (overlap, movement, comparison) to display a guide (indicator).  Relative difference between an orientation of a plane of focus of the camera (the current preview orientation) and a predetermined orientation (previous image is predetermined) is within a respective alignment threshold (overlap threshold) (see Col. 8 Ln. 6-24) . Hence, Graham does teach "in accordance with a determination, based on data from the sensor, that the device meets alignment-guide display criteria, wherein the alignment-guide display criteria include a requirement that a relative difference between an orientation of a plane of focus of the camera and a predetermined orientation is within a respective alignment threshold in order for the alignment-guide display criteria to be met," as recited by claim 1

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Garcia (US 20140300722 A1) teaches alignment with acceptable orientation displayed as degrees off axis (see ¶76)
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BEAU D SPRATT/            Primary Examiner, Art Unit 2143